Title: To James Madison from Edmund Pendleton, 26 March 1781
From: Pendleton, Edmund
To: Madison, James



Dear Sir:
Virga. March 26, 1781
I have yr favr of the 13th which announces Mr Jones’s intention of coming to Virginia; so that you will have for a time at least, the whole burthen of my Correspondence on your hands, as I am in this Instance a severe task-Master, & can’t abate of my weekly revenue. I am sorry there is so good ground for discrediting Count D’Estaigne’s Victory, I even doubt his going at all to the West Indies, which may admit of the Enemy’s parting with some of their Ships from that quarter to reinforce & give a decided Superiority to their Fleet in America. Indeed our Executive are of opinion that the Squadron now in Our Bay is from thence commanded by Rodney, however from their number & sort It is generally supposed to be the New York Fleet, & that their errand is to take away Arnold’s corps. some negroes lately escaped say the Troops at Portsmouth are in high spirits, upon the prospect of getting off. The Marquis it is said, is much chagreen’d at his disappointment.
A Vessell is just arrived from Martinico, the Capt. of wch Affirms that the british have taken Statia, as well as the American Vessels, but I rather think it a mistake as that would be too bold an Attack upon the confederation for supporting the rights of Neutrality, for even the Apethitic Dutch to bear. They might colour over the taking the American Vessels, but not the other.
I can almost venture to congratulate you upon the event of Genl. Green’s Battle, which tho’ he first quitted the field, may be considered in its effects as a Victory; since he retreated in good order, unpursued, & offer’d battle again the same day, which was declined on the part of Ld Cornwallis—since their loss at least doubled ours, and our General & men remain’d in high Spirits, eager for another Action, when the Account came away. This will however be highly puff’d off at New York, if we may judge of their Candour from the Account they Publish’d of Morgan[‘s] brilliant Victory. I am happy in being told that our Militia at this time stood as firm as a Rock, tho’ concern’d to hear their brave leader Genl Stevens received a wound in his thigh, it is said to be in the Flesh only & not dangerous. It is said the N. Carolina Militia were very bashful, but I hope they may recover their fortitude another time. If Arnold goes, I expect it will be there, which affording an opportunity to the Marquis & Genl Wayne to Unite their Corps to Green’s, may draw the contest more to a Point, & be productive of some good consequences, tho’ the detail divided rencounters might probably be more promising of success to us.
I send you for yr Amusement a Battery which Our Assembly was Preparing to send to Congress, agt the Northern States, but were diverted from the Subject by Coll. Harrison’s return & the prospect of Assistance. you will consider it as the Rough draft of a private Member only, not considered even [by] the Committee who were to prepare it. It may be not improper perhaps for Congress to pay some attention to the Sentiments, tho’ you’l not publish the paper.
The Assembly this Session got over that frugal disposition which at the last prevented their filling up our Representation to Congress, & they have done so. Whether Colo. Lee’s election to the Chair & the Drs presence gave hope of the latter’s being appointed, & produced the change of Sentiment, or to what other cause it is to be attributed, I will leave to Motive-Mongers to decide, & only say that Colo. Harrison is elected, but it was in [his] absence. I know not whether he means to accept it. I know not what the Assembly have done besides authorizing the emission of 15 Millions more, & directing the raising two Legions for State defence to consist of 600 Infantry & 100 Cavalry each, under a Brigr. (Spotswood) Lt Cols Taylor & Meade, & 2 Majors each. The Cavalry to find their own Horses, Officers & men to receive Continental pay rations & forage, whilst on duty, wch is only during an Invasion—the privates half pay at all other times, & the whole exempted from all other Militia duty & drafts; which, if compleated, will be a better defence agt. Plunderers than our former Systems.
I am Dr Sr Yr Affe. hble Servt
Edmd Pendleton
